Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coers et al (2007/0204584, 2007/0204589).


[AltContent: textbox (Fore & aft ends of the conveyor belt)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Draper frame / float arm)][AltContent: arrow]
    PNG
    media_image1.png
    421
    628
    media_image1.png
    Greyscale


[AltContent: textbox (Draper seal attached to the draper frame 28 only, independent of the cutter bar plate / crop ramp)][AltContent: arrow][AltContent: textbox (Cutter bar plate / crop ramp (see also fig 7 for an alternate crop ramp))][AltContent: arrow]
    PNG
    media_image2.png
    404
    621
    media_image2.png
    Greyscale



“[0033] Each belt guide 84 is positioned adjacent to but is not connected with a corresponding crop ramp 76.”

1. A header for an agricultural harvester comprising: 
a cutter bar plate (marked up); 
a draper frame adjacent the cutter bar plate (marked up); 

a draper seal (marked up) attached to the draper frame adjacent the fore end (shown/taught above). 

2. The header of claim 1, wherein the draper seal covers the fore end of the conveyor (shown/taught above). 

7. The header of claim 1, wherein the draper seal is only attached to the draper frame (shown/taught above; figs 5, 7). 

8. The header of claim 1, wherein the draper seal is positioned between the conveyor and the cutter bar plate (shown/taught above). 

9. The header of claim 1, wherein the draper seal is adjacent an aft end of the cutter bar plate (shown/taught above). 

10. The header of claim 1, wherein the draper seal is posterior to the cutter bar plate (shown/taught above). 

11. The header of claim 1, wherein the draper seal extends along substantially an entire width of the fore end of the conveyor (fig 2). 

12. An agricultural harvester comprising the header of claim 1 (fig 1).

Claims 1-2, 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paradise (2347365).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Paradise teaches the claimed invention:
[AltContent: textbox (Seal attached to the frame only)][AltContent: arrow][AltContent: textbox (Cutter bar plate)][AltContent: arrow][AltContent: textbox (Draper seal)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    320
    539
    media_image3.png
    Greyscale

[AltContent: textbox (conveyor)][AltContent: textbox (Bead seal)]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coers et al (2007/0204584, 2007/0204589), in view of Sethi et al (9271443).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Coers does not show the bead as claimed:

5. The header of claim 1, wherein the conveyor comprises a bead seal disposed along the fore end of the conveyor. 
, Sethi teaches that it has been know the conveyor to include bead seal:
[AltContent: textbox (Bead seal)][AltContent: arrow]
    PNG
    media_image4.png
    319
    559
    media_image4.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide conveyor of Coers with the teachings of Sethi, because it would not have been outside the skill that in order to stop crop material build up in at the space anterior of the fore end of the draper.

Coers and Sethi combination provides for the intended use or functionality, as shown/taught above, as claimed below:

covers the bead seal. 



Allowable Subject Matter
	Claim(s) 3, 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Modak et al (2019/0378815) teaches a draper seal claimed, note the frame supports both the seal and the cutter assembly:


    PNG
    media_image5.png
    387
    612
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671